UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7487



CARL BENIT COOPER,

                                               Plaintiff - Appellant,

          versus


ARTHUR F. BEELER, Warden,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-551-5-BO)


Submitted:   August 3, 2005                 Decided:   August 23, 2005


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Benit Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl Benit Cooper appeals a district court judgment

denying his 28 U.S.C. § 2241 (2000) petition.   We have reviewed the

record and the district court’s order and affirm on the reasoning

of the district court.    See Cooper v. Beeler, No. CA-04-551-5-BO

(E.D.N.C. Aug. 25, 2005). We also deny Cooper’s motion for summary

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -